Not For Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                          For the First Circuit


No. 04-2520

                        UNITED STATES OF AMERICA,

                                   Appellee,

                                        v.

                         RAMÓN E. RAMOS-ACEVEDO,

                           Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF PUERTO RICO

              [Hon. Justo Arenas, U.S. Magistrate Judge]


                                     Before

                     Torruella, Lipez, and Howard,
                            Circuit Judges.



     Charles F. Wilson, with whom Nevins & Nevins LLP was on
brief,for appellant.
     Nelson Pérez-Sosa, Assistant United States Attorney, with
whom H.S. Garcia, United States Attorney, was on brief, for
appellee.



                              January 18, 2006
              Per Curiam.     Roman Ramos-Acevedo was found by customs

inspectors     to   be   carrying   over   a     kilogram   of   heroin    after

disembarking a cruise ship in San Juan, Puerto Rico.                He pleaded

guilty to possessing with intent to distribute and importing the

heroin, see 21 U.S.C. §§ 841(a) & 952(a), but reserved the right to

appeal both the denial of a suppression motion filed prior to the

plea and his sentence.

              We start with the denial of the suppression motion.           The

heroin was discovered after a series of events Ramos challenged

both below and in his appellate brief as constituting a non-routine

border search unsupported by reasonable suspicion.                  See United

States   v.    Montoya   De   Hernandez,   473    U.S.   531,    538-41   (1985)

(routine border searches may be conducted as a matter of course,

but non-routine searches must be supported by reasonable suspicion

of criminal activity).        At oral argument, however, Ramos correctly

conceded that the only incident in this series which was even

arguably non-routine was a custom inspector’s act of reaching into

Ramos’s front pocket a short time before the discovery of the

heroin – an act which, Ramos says, led him to admit his crimes.

But the problem with this argument is that the magistrate judge who

conducted the hearing on the suppression motion found that the

customs agent did not reach into Ramos’s pocket, and Ramos did not

object to this finding in challenging the magistrate judge’s report

and recommendation.       Ramos thus “irretrievably waive[d] any right


                                     -2-
to review [of this finding] by the district court and the court of

appeals.”    Santiago v. Cannon U.S.A., Inc., 138 F.3d 1, 4 (1st Cir.

1998).   And nothing in the record leads us to believe that the

circumstances call for intervention under Fed. R. Crim. P. 52(b)

(describing power of appellate courts to notice plain errors).

            Ramos’s challenge to his sentence also fails.      Ramos

contends that he is entitled to resentencing under United States v.

Booker, 125 S. Ct. 738 (2005), but he received the statutory

minimum sentence and thus could not possibly fare better if we were

to remand.    See United States v. Bermudez, 407 F.3d 536, 545 (1st

Cir. 2005); United States v. Antonakopoulos, 399 F.3d 68, 75 (1st

Cir. 2005).

            Affirmed.




                                 -3-